Exhibit 99.1 Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (Stated in thousands of Canadian dollars) 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 7,117 $ – Accounts receivable 173,658 256,616 Income tax recoverable 3,912 5,952 Inventory 8,301 9,255 192,988 271,823 Income tax recoverable (note 5) 58,055 – Property, plant and equipment, net of accumulated depreciation 1,224,238 1,210,587 Intangibles, net of accumulated amortization 272 318 Goodwill 280,749 280,749 $ 1,756,302 $ 1,763,477 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Bank indebtedness $ – $ 14,115 Accounts payable and accrued liabilities 88,344 80,864 Distributions payable 16,349 36,470 104,693 131,449 Long-term compensation plans 8,723 13,896 Long-term debt (note 4) 104,948 119,826 Future income taxes 190,916 181,633 409,280 446,804 Contingent liability and Commitments (notes 8 and 9) Unitholders’ equity: Unitholders’ capital 1,442,476 1,442,476 Contributed surplus 742 307 Deficit (96,196 ) (126,110 ) 1,347,022 1,316,673 Subsequent event (note 11) $ 1,756,302 $ 1,763,477 Units outstanding (000s) 125,758 125,758 See accompanying notes to consolidated financial statements 1 C O N S O L I D
